 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9       JOSHUA DAVIS BLAND,                                      Case No. 1:18-cv-01141-LJO-EPG-HC

10                     Petitioner,                                FINDINGS AND RECOMMENDATION TO
                                                                  GRANT RESPONDENT’S MOTION TO
11            v.                                                  DISMISS, DISMISS PETITION FOR WRIT
                                                                  OF HABEAS CORPUS, DENY
12       KEN CLARK,1                                              PETITIONER’S MOTION FOR DECREE
                                                                  PRO CONFESSO, AND DENY
13                     Respondent.                                PETITIONER’S MOTION TO COMPEL

14                                                                ORDER DIRECTING CLERK OF COURT
                                                                  TO SUBSTITUTE RESPONDENT
15
                                                                  (ECF Nos. 16, 26, 27)
16

17           Petitioner Joshua Davis Bland is a state prisoner proceeding pro se with a petition for

18 writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2014 convictions in

19 the Fresno County Superior Court for possession of child pornography. As the instant petition
20 was filed outside 28 U.S.C. § 2244(d)(1)’s one-year limitation period, the undersigned

21 recommends granting Respondent’s motion to dismiss and dismissing the petition.

22                                                           I.

23                                                 BACKGROUND

24           On February 5, 2014, Petitioner was convicted by a jury in the Fresno County Superior

25 Court of one count of possession of child pornography and one count of possession of child

26 pornography with a prior conviction. Petitioner was sentenced to two consecutive imprisonment
27   1
      Ken Clark is the Warden of the California State Prison, Corcoran, where Petitioner is currently housed. (ECF No.
     16 at 1 n.1). Accordingly, the Court substitutes Ken Clark as Respondent in this matter. See Ortiz-Sandoval v.
28   Gomez, 81 F.3d 891, 894 (9th Cir. 1996).


                                                             1
 1 terms of twenty-five years to life. (LD2 1). On March 8, 2016, the California Court of Appeal,

 2 Fifth Appellate District affirmed the judgment. (LD 2). Petitioner did not seek review in the

 3 California Supreme Court. (ECF No. 16 at 2).3 Petitioner filed sixteen state post-conviction

 4 petitions, which were all denied. (LDs 3–34).

 5            Petitioner previously filed a federal petition for writ of habeas corpus challenging his

 6 2014 convictions in this Court. On March 27, 2018, the petition was dismissed without prejudice

 7 for failure to exhaust state court remedies. (LDs 35–38).

 8            On August 15, 2018,4 Petitioner constructively filed the instant federal petition for writ of

 9 habeas corpus. (ECF No. 1). On November 20, 2018, Respondent filed a motion to dismiss,

10 arguing that the petition was filed outside the one-year limitation period and is unexhausted.

11 (ECF No. 16). Petitioner filed an opposition, and Respondent filed a reply. (ECF Nos. 23–25).

12                                                                 II.

13                                                        DISCUSSION

14            A. Statute of Limitations

15            On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

16 of 1996 (“AEDPA”). AEDPA imposes various requirements on all petitions for writ of habeas

17 corpus filed after the date of its enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v.

18 Wood, 114 F.3d 1484, 1499 (9th Cir. 1997) (en banc). The instant petition was filed after the

19 enactment of AEDPA and is therefore governed by its provisions. AEDPA imposes a one-year
20 period of limitation on petitioners seeking to file a federal petition for writ of habeas corpus. 28

21 U.S.C. § 2244(d)(1).

22            1. Commencement of the Limitation Period

23            Section 2244(d) provides:

24                      (1) A 1-year period of limitation shall apply to an application for a
                        writ of habeas corpus by a person in custody pursuant to the
25
     2
       “LD” refers to the documents electronically lodged by Respondent on December 12, 2018. (ECF No. 20).
26   3
       Page numbers refer to the ECF page numbers stamped at the top of the page.
     4
       Pursuant to the mailbox rule, a pro se prisoner’s habeas petition is filed “at the time . . . [it is] delivered . . . to the
27   prison authorities for forwarding to the court clerk.” Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014)
     (alteration in original) (internal quotation marks omitted) (quoting Houston v. Lack, 487 U.S. 266, 276 (1988). The
     mailbox rule applies to both federal and state habeas petitions. Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir.
28   2010). Respondent applies the mailbox rule in the motion to dismiss. (ECF No. 16 at 2 n.2).


                                                                    2
 1                       judgment of a State court. The limitation period shall run from the
                         latest of –
 2
                              (A) the date on which the judgment became final by the
 3                            conclusion of direct review or the expiration of the time for
                              seeking such review;
 4
                              (B) the date on which the impediment to filing an application
 5                            created by State action in violation of the Constitution or laws
                              of the United States is removed, if the applicant was prevented
 6                            from filing by such State action;

 7                            (C) the date on which the constitutional right asserted was
                              initially recognized by the Supreme Court, if the right has been
 8                            newly recognized by the Supreme Court and made
                              retroactively applicable to cases on collateral review; or
 9
                              (D) the date on which the factual predicate of the claim or
10                            claims presented could have been discovered through the
                              exercise of due diligence.
11

12 28 U.S.C. § 2244(d)(1).

13              In most cases, the limitation period begins running on the date that the petitioner’s direct

14 review became final. As Petitioner did not appeal to the California Supreme Court, his judgment

15 became final when his time for seeking review with the state’s highest court expired. Gonzalez v.

16 Thaler, 565 U.S. 143, 150 (2012). The time to seek review with the California Supreme Court

17 expired on April 18, 2016, forty days after the Court of Appeal’s decision was filed. See Cal. R.
                             5


18 Ct. 8.366(b)(1) (“[A] Court of Appeal decision . . . is final in that court 30 days after filing.”);

19 Cal. R. Ct. 8.500(e)(1) (“A petition for review must be . . . filed within 10 days after the Court of
20 Appeal decision is final in that court.”). The one-year limitation period commenced running the

21 following day, April 19, 2016, and absent tolling, was set to expire on April 18, 2017. See

22 Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (citing Fed. R. Civ. P. 6(a)).

23              2. Statutory Tolling

24              The “time during which a properly filed application for State post-conviction or other

25 collateral review with respect to the pertinent judgment or claim is pending shall not be counted

26
     5
         Forty days after the Court of Appeal’s decision, April 17, 2016, fell on a Sunday. Accordingly, the time to seek
27 review continued to run until the next business day. See Cal. R. Ct. 1.10(a) (“The time in which any act provided by
     these rules is to be performed is computed by excluding the first day and including the last, unless the last day is a
28 Saturday, Sunday, or other legal holiday, and then it is also excluded.”).


                                                                 3
 1 toward” the one-year limitation period. 28 U.S.C. § 2244(d)(2). A habeas petition that is

 2 untimely under state law is not “properly filed.” Pace v. DiGuglielmo, 544 U.S. 408, 413 (2005).

 3 Therefore, “none of the time before or during the state court’s consideration of an untimely

 4 petition is tolled for purposes of AEDPA’s limitations period.” Curiel v. Miller, 830 F.3d 864,

 5 868 (9th Cir. 2016) (en banc) (citing Evans v. Chavis, 546 U.S. 189, 197 (2006)). “[I]f a

 6 California court dismisses a habeas petition without comment, or even if it reviews a petition on

 7 the merits without discussing timeliness, a federal court ‘must itself examine the delay in each

 8 case and determine what the state courts would have held in respect to timeliness.’” Robinson v.

 9 Lewis, 795 F.3d 926, 929 (9th Cir. 2015) (quoting Chavis, 546 U.S. at 197–98).

10          California courts apply a general “reasonableness” standard to determine whether a state

11 habeas petition is timely. Carey v. Saffold, 536 U.S. 214, 222 (2002). Because “California courts

12 had not provided authoritative guidance on this issue,” the Supreme Court in Chavis “made its

13 own conjecture . . . ‘that California’s “reasonable time” standard would not lead to filing delays

14 substantially longer than’ between 30 and 60 days.” Robinson, 795 F.3d at 929 (quoting Chavis,

15 546 U.S. at 199). However, if a petitioner demonstrates good cause, California courts allow a

16 longer delay. Robinson, 795 F.3d at 929 (citing In re Robbins, 18 Cal. 4th 770, 780 (1998)).

17                  a. First Through Eighth State Petitions

18          Petitioner’s first through eighth state petitions were filed and denied before the one-year

19 limitation period commenced. (LDs 3–18). Accordingly, Petitioner is not entitled to statutory
20 tolling for the period during which these petitions were pending. See Waldrip v. Hall, 548 F.3d

21 729, 735 (9th Cir. 2008) (finding that a state habeas petition filed and denied before the federal

22 limitations period began to run “ha[s] no effect on the timeliness of the ultimate federal filing”).

23                  b. Ninth State Petition

24          On March 29, 2016, Petitioner constructively filed a petition for resentencing in the

25 Fresno County Superior Court, which denied the petition on May 5, 2016. (LDs 19, 20). There is

26 nothing in the record that suggests this petition was not properly filed, and Respondent makes no
27 such argument. (ECF No. 16 at 6). Thus, Petitioner is entitled to statutory tolling for the period

28 his ninth state petition was pending in the Fresno County Superior Court.


                                                      4
 1                     c. Tenth State Petition

 2            On April 22, 2016,6 Petitioner filed a petition for writ of habeas corpus in the Fresno

 3 County Superior Court, which denied the petition without prejudice for failure to verify the

 4 petition on June 3, 2016. (LDs 21, 22). Respondent argues that because the tenth state petition

 5 was not properly verified and thus, “not properly filed,” it could not toll the limitations period.

 6 (ECF No. 16 at 6). The Ninth Circuit has recognized that a “state habeas petition [i]s not

 7 ‘properly filed’ until a verification [i]s submitted in accordance with California law.” Zepeda v.

 8 Walker, 581 F.3d 1013, 1019 (9th Cir. 2009). Accordingly, Petitioner is not entitled to statutory

 9 tolling for the period during which his tenth petition was pending.

10                     d. Eleventh State Petition

11            On April 10, 2016, Petitioner constructively filed a petition for writ of habeas corpus in

12 the Fresno County Superior Court, which denied the petition on June 1, 2016. (LDs 23, 24). In

13 denying the petition, the superior court relied inter alia on In re Clark, 5 Cal. 4th 750 (Cal.

14 1993), quoting:

15                     “The court has . . . refused to consider newly presented grounds for
                       relief which were known to the petition at the time of the prior
16                     collateral attack on the judgment. [Citations.] The rule was stated
                       clearly in In re Connor, supra, 16 Cal.2d 701, 705: ‘In this state a
17                     defendant is not permitted to try out his contentions piecemeal by
                       successive proceedings attacking the validity of the judgment
18                     against him,’” (In re Clark (1993) 5 Cal.4th 750, 767–768.)
                       “Before a successive petition will be entertained on its merits the
19                     petitioner must explain and justify the failure to present claims in a
                       timely manner in his prior petition or petitions.” (Id. at p. 774.)
20                     “With the exception of petitions which allege facts demonstrating
                       that a fundamental miscarriage of justice has occurred . . .,
21                     unjustified successive petitions will not be entertained on their
                       merits.” (Id.at p. 775.)
22

23 (LD 24 at 2).

24            Respondent argues that because the eleventh state petition was denied as successive by

25 the Fresno County Superior Court, it was not properly filed and does not toll the limitation

26 period. (ECF No. 16 at 7). In support of this argument, Respondent relies in part on the following
27   6
      As the tenth state petition does not include a signature or proof of service date, the Court is unable to apply the
     mailbox rule to the tenth state petition. The Court notes, however, this will not impact the timeliness determination
28   because the limitation period was tolled at the time the tenth state petition was filed. See section II(A)(2)(b), supra.


                                                                 5
 1 cases: “Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (‘For tolling to be applied based on a

 2 second round, the petition cannot be untimely or an improper successive petition.’); In re Clark,

 3 5 Cal. 4th at 770 (a successive petition is, of necessity, a delayed petition).” (ECF No. 16 at 7).

 4              In Artuz v. Bennett, 531 U.S. 4 (2000), the Supreme Court held that an application for

 5 state postconviction relief containing claims that are procedurally barred7 is “properly filed”

 6 within the meaning of § 2244(d)(2). Artuz stated that “an application is ‘properly filed’ when its

 7 delivery and acceptance are in compliance with the applicable [state] laws and rules governing

 8 filings,” and observed that “the question whether an application has been ‘properly filed’ is quite

 9 separate from the question whether the claims contained in the application are meritorious and

10 free of procedural bar.” Id. at 8, 9. Subsequently, in Pace v. DiGuglielmo, 544 U.S. 408 (2005),

11 the Supreme Court clarified “that time limits, no matter their form, are ‘filing’ conditions” even

12 when the existence of certain exceptions to a timely filing requirement can prevent a late

13 application from being considered improperly filed. Id. at 417, 413. Pace noted that “there is an

14 obvious distinction between time limits, which go to the very initiation of a petition and a court’s

15 ability to consider that petition, and the type of ‘rule of decision’ procedural bars at issue in

16 Artuz, which go to the ability to obtain relief.” Pace, 544 U.S. at 417.

17              Respondent has not cited, and the Court is not aware of, a Ninth Circuit decision squarely

18 addressing whether improper successive petitions are considered “properly filed” for purposes of

19 tolling AEDPA’s limitation period. The language from Porter that Respondent cites is found in a
20 paragraph in which the Ninth Circuit set forth “[v]arious rules regarding the computation of the

21 § 2244(d)(1) limitation period and § 2244(d)(2) statutory tolling.” Porter, 620 F.3d at 958.

22 Porter, however, did not involve a successive state habeas petition at all, but rather “the possible

23 application of equitable tolling based on misconduct by an attorney.” Id. at 954. Other circuit

24 courts are split on whether a successive state petition is properly filed for purposes of tolling

25 AEDPA’s limitation period. See, e.g., Moore v. Sec’y, Fla. Dep’t of Corr., No. 16-10249, 2019

26 WL 623883, at *4, 7 (11th Cir. Feb. 13, 2019) (rejecting government’s argument that successive
27
     7
         The state procedural bars at issue in Artuz prescribed denial of claims that were previously determined on the
28 merits on direct appeal or that could have been raised on direct appeal but were not. Artuz, 531 U.S. at 11.


                                                                 6
 1 petition is not properly filed); Williams v. Birkett, 670 F.3d 729, 733 (6th Cir. 2012) (finding

 2 successiveness rules more like Pace than Artuz and holding that impermissible successive

 3 petitions are not properly filed); Mathis v. Thaler, 616 F.3d 461, 472 (5th Cir. 2010)

 4 (distinguishing Pace and finding successive petition was properly filed under Artuz).

 5          In denying Petitioner’s eleventh state petition, the superior court relied in part on Clark

 6 and the California procedural bar against piecemeal presentation of claims via successive

 7 petitions. (LD 24 at 2). Clark explained that “[a] successive petition presenting additional claims

 8 that could have been presented in an earlier attack on the judgment is, of necessity, a delayed

 9 petition,” and confirmed “the general rule is still that, absent justification for the failure to

10 present all known claims in a single, timely petition for writ of habeas corpus, successive and/or

11 untimely petitions will be summarily denied.” Clark, 5 Cal. 4th at 770, 797 (emphasis added). In

12 other words, an improper successive petition presenting piecemeal claims “is, of necessity,” an

13 untimely petition under California law and thus, not properly filed. A contrary rule would allow

14 a state prisoner to toll the statute of limitations at will simply by filing improper successive state

15 postconviction petitions. Cf. Pace, 544 U.S. at 413 (“On petitioner’s theory, a state prisoner

16 could toll the statute of limitations at will simply by filing untimely state postconviction

17 petitions. This would turn § 2244(d)(2) into a de facto extension mechanism, quite contrary to

18 the purpose of AEDPA, and open the door to abusive delay.”).

19          Relying on Clark’s direction that a “successive petition presenting additional claims that

20 could have been presented in an earlier attack on the judgment is, of necessity, a delayed

21 petition,” Clark, 5 Cal. 4th at 770, and therefore untimely, this Court recommends finding that

22 Petitioner is not entitled to statutory tolling for the period before and during the Fresno County

23 Superior Court’s consideration of Petitioner’s eleventh state habeas petition. See Pace, 544 U.S.

24 at 413 (holding that a habeas petition that is untimely under state law is not “properly filed”);

25 Curiel, 830 F.3d at 868 (holding that “none of the time before or during the state court’s

26 consideration of an untimely petition is tolled for purposes of AEDPA’s limitations period”).
27                  e. Twelfth State Petition

28          On February 28, 2017, Petitioner constructively filed his twelfth state habeas petition in


                                                       7
 1 the Fresno County Superior Court, which denied the petition because Petitioner “failed to offer

 2 an adequate explanation for why he did not raise his current arguments in his previous petitions.”

 3 (LD 26 at 2). The superior court quoted the following language from Clark: “Before a successive

 4 petition will be entertained on its merits the petitioner must explain and justify the failure to

 5 present claims in a timely manner in his prior petition or petitions.” (LD 26 at 2) (emphasis

 6 added) (quoting Clark, 5 Cal. 4th at 774).

 7              As a “successive petition presenting additional claims that could have been presented in

 8 an earlier attack on the judgment is, of necessity, a delayed petition,” Clark, 5 Cal. 4th at 770,

 9 Petitioner is not entitled to statutory tolling for the period before and during the Fresno County

10 Superior Court’s consideration of Petitioner’s twelfth state habeas petition.

11                       f. Conclusion

12              The Court finds that the instant federal petition was filed outside the one-year limitation

13 period when statutory tolling is applied. AEDPA’s one-year clock stopped while Petitioner’s

14 ninth state petition in the Fresno County Superior Court was pending (April 19, 20168–May 5,

15 2016). As discussed above, Petitioner’s tenth, eleventh, and twelfth state petitions were not

16 “properly filed,” and thus, the 363-day period before and during the superior court’s

17 consideration of said petitions (May 6, 2016–May 3, 2017) is not tolled. The one-year limitation

18 period therefore expired on May 5, 2017. Although Petitioner filed his thirteenth state petition on

19 June 1, 2017, and three more petitions thereafter, § 2244(d) “does not permit the reinitiation of
20 the limitations period that has ended before the state petition was filed.” Ferguson v. Palmateer,

21 321 F.3d 820, 823 (9th Cir. 2003). Accordingly, the instant federal habeas petition is untimely

22 unless Petitioner establishes that equitable tolling is warranted.

23              3. Equitable Tolling

24              The limitations period is subject to equitable tolling if the petitioner demonstrates “‘(1)

25 that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

26 stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)
27
     8
         Although Petitioner’s ninth state petition was filed on March 29, 2016, the one-year limitation period commenced
28 running on April 19, 2016.


                                                                8
 1 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Petitioner bears the burden of alleging

 2 facts that would give rise to tolling. Holland, 560 U.S. at 649; Pace, 544 U.S. at 418.

 3          To the extent Petitioner’s opposition can be construed as claiming that Petitioner’s lack

 4 of legal sophistication was the cause for his delay, (ECF No. 23 at 1, 11), the Court finds that

 5 Petitioner is not entitled to equitable tolling. See, e.g., Baker v. Cal. Dep’t of Corr., 484 F. App’x

 6 130, 131 (9th Cir. 2012) (“Low literacy levels, lack of legal knowledge, and need for some

 7 assistance . . . are not extraordinary circumstances to warrant equitable tolling . . . .”); Raspberry

 8 v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“[A] pro se petitioner’s lack of legal

 9 sophistication is not, by itself, an extraordinary circumstance warranting equitable tolling.”).

10          As Petitioner has not made any showing that he is entitled to equitable tolling, the instant

11 federal petition was not timely filed, and dismissal is warranted on this ground.

12          B. Exhaustion

13          A petitioner in state custody who is proceeding with a petition for writ of habeas corpus

14 must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based

15 on comity to the state court and gives the state court the initial opportunity to correct the state’s

16 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

17 Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

18 providing the highest state court with a full and fair opportunity to consider each claim before

19 presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.
20 Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).

21          Respondent contends that claims three through twelve are unexhausted because they have

22 not been presented to the California Supreme Court. (ECF No. 16 at 9). Petitioner apparently

23 does not challenge Respondent’s contention and states that he “will ‘delete’ claims 3–12 of the

24 original presentment.” (ECF No. 23 at 1). The Supreme Court has instructed that “if a petitioner

25 presents a district court with a mixed petition and the court determines that stay and abeyance is

26 inappropriate, the court should allow the petitioner to delete the unexhausted claims and to
27 proceed with the exhausted claims if dismissal of the entire petition would unreasonably impair

28 the petitioner’s right to obtain federal relief.” Rhines v. Weber, 544 U.S. 269, 278 (2005).


                                                      9
 1 However, as the instant federal habeas petition is untimely, Petitioner cannot proceed with the

 2 exhausted claims.

 3           C. Petitioner’s Motions

 4           On January 28, 2019, Petitioner filed a motion for decree pro confesso and a motion to

 5 dismiss the State’s case against Petitioner. (ECF No. 26). Relying on Federal Rule of Civil

 6 Procedure 56(e)(2), Petitioner asserts that because Respondent failed to timely address

 7 Petitioner’s assertions of facts, this Court may consider the facts as undisputed. (Id. at 1).

 8 Petitioner accordingly requests that he be unconditionally released. (Id. at 2). Federal Rule of

 9 Civil Procedure 56 governs motions for summary judgment, and thus is inapplicable in the

10 instant case. Accordingly, the motion should be denied.

11           On February 4, 2019, Petitioner filed a motion to compel Respondent to rebut point for

12 point Petitioner’s affidavit, which was attached to his opposition to the motion to dismiss. (ECF

13 No. 27). As set forth in section II(A), supra, the instant federal habeas petition is untimely and

14 should be dismissed. Given that Petitioner’s affidavit did not address the issue of timeliness, a

15 point for point rebuttal from Respondent would be irrelevant. Accordingly, the motion should be

16 denied.

17                                                   III.

18                                 RECOMMENDATION & ORDER

19           Accordingly, the undersigned HEREBY RECOMMENDS that:

20      1. Respondent’s motion to dismiss (ECF No. 16) be GRANTED;

21      2. The petition for writ of habeas corpus be DISMISSED as untimely;

22      3. Petitioner’s motion for decree pro confesso (ECF No. 26) be DENIED; and

23      4. Petitioner’s motion to compel (ECF No. 27) be DENIED.

24           Further, the Clerk of Court is DIRECTED to substitute Ken Clark as Respondent in this

25 matter.

26           This Findings and Recommendation is submitted to the assigned United States District

27 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

28 Rules of Practice for the United States District Court, Eastern District of California. Within


                                                     10
 1 THIRTY (30) days after service of the Findings and Recommendation, any party may file

 2 written objections with the court and serve a copy on all parties. Such a document should be

 3 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

 4 objections shall be served and filed within fourteen (14) days after service of the objections. The

 5 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

 6 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

 7 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

 8 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

 9 Cir. 1991)).

10
     IT IS SO ORDERED.
11

12      Dated:    April 4, 2019                               /s/
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    11
